Citation Nr: 1000783	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  09-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to cold injuries of the right foot (also 
claimed as arthritis of the feet). 

2.  Entitlement to cold injuries of the left foot (also 
claimed as arthritis of the feet). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran had active service from August 1948 to August 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  By that rating action, the RO, in part, denied 
service connection for cold injuries of the right and left 
feet.  The Veteran timely appealed the RO's May 2008 rating 
action to the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's service connection claims on appeal.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

The Veteran seeks service connection for residuals of cold 
injuries to the right and left feet.  He contends that he 
served in the Republic of Korea during the brutally cold 
winter, and did not have adequate protection or gear to deal 
with the temperatures.  He maintains that he has had foot 
problems since service discharge that have continued up until 
the present time. 
When evaluated by VA in March 2008, a VA examiner diagnosed 
the Veteran with a history of frostbite with some mild 
residuals associated with cold injuries.  The VA examiner 
specifically concluded that although the Veteran claimed to 
have received frostbite during his military service in the 
Republic of Korea, that there was no current documentation to 
support his contention at that time.  The Veteran's DD 214 
reflects that he had two (2) years, seven (7) months and five 
(5) days of foreign and/or sea service.  The Veteran was 
awarded, in part, the Korean Service Medal with one bronze 
service star.  He was assigned to the HQ & SV CO 10th ENGR C 
BN.  As the Veteran's service personnel records have not been 
associated with the claims file, there is insufficient 
evidence in the record to establish whether the Veteran had 
any significant exposure to cold weather conditions in the 
Republic of Korea.  Thus, on remand, the RO/AMC is requested 
to secure the Veteran's complete service personnel records.

Thus, on remand, and, if and only if the Veteran's service 
personnel records show that he served in the Republic of 
Korea during the winter months, should the claims file be 
returned to the above-cited March 2008 VA examiner for 
clarification of his opinion.  38 U.S.C.A § 5103A(c)(2) (West 
2002) (Providing in substance that prior to adjudication of a 
claim for benefits, VA must obtain records of relevant 
medical treatment or examination of the claimant at VA 
health-care facilities if the claimant furnishes information 
sufficient to locate those records); and 38 C.F.R. § 4.2 
(2009) (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should make an attempt 
to secure the Veteran's complete 
service personnel records through 
official channels.  All attempts to 
procure records should be documented in 
the claims file.  An exhaustive search 
for these records should be conducted.  
If they are unavailable, it should be 
so certified for the record (along with 
a notation describing the extent of the 
search conducted).  The RO should then 
ask the Veteran to provide copies of 
all personnel records he has in his 
possession as well as any other records 
pertaining to "cold weather training" 
or cold exposure injury/disability.  He 
should further be notified as to what 
alternate information and/or evidence 
he can submit to substantiate that he 
served in extreme cold conditions 
(e.g., "buddy" statements, identities 
of his specific units of assignment at 
the time of his alleged cold exposure 
(so that unit records can be searched 
to confirm such assignment/cold weather 
duties, contemporaneous letters his 
family may have retained in which he 
describes exposure to cold weather, 
etc.).

2.  If, and only if, the Veteran's 
service personnel records, or other 
corroborating evidence, is received that 
confirms the Veteran's presence in the 
Republic of Korea during the winter 
months, should the RO/AMC return the 
claims file, a copy of this remand, and 
all service personnel records acquired 
pursuant to the above-cited directive, to 
the VA examiner, who performed the March 
2008 VA examination.  The March 2008 VA 
examiner is requested to clarify his 
opinion that although the Veteran claimed 
to have received frostbite during his 
military service in Korea, that there was 
no current documentation to support his 
contention at that time.  The March 2008 
VA examiner should provide a complete 
rationale for any opinion that either 
confirms, alters or augments his previous 
opinion. 

If the March 2008 VA examiner is no 
longer employed by VA or is not otherwise 
available, the claims file should be 
examined by a similarly qualified 
examiner.  

If deemed appropriate by the RO/AMC or 
medical examiners, the Veteran should be 
afforded a clarifying medical examination 
in relation to his claims for service 
connection for residuals of frostbite to 
the right and left feet, to ascertain the 
nature and etiology of these 
disabilities.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the physician should be 
accomplished.  

The examining physician must review all 
pertinent records associated with the 
claims file, particularly the service 
treatment and personnel records, and 
March 2008 VA examination report, 
containing a diagnosis of mild residuals 
associated with cold injuries and an 
opinion that although the Veteran claimed 
to have received frostbite during his 
military service in the Republic of 
Korea, that there was no current 
documentation to support his contention 
at that time.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
diagnosed mild residuals associated with 
cold injuries is related to his military 
exposure to cold weather in Korea.  The 
examiner should presume in-service 
exposure to extreme cold temperatures in 
Korea based on service personnel records 
confirming the Veteran's presence in 
Korea during the winter months.
A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. 

Following such development, the RO should 
review and readjudicate the claims.  See 
38 C.F.R. § 4.2 (2009) (If the findings 
on an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.). If 
any such action does not resolve the 
service connection claims on appeal, the 
RO shall issue the Veteran and his 
representative a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



